RECOMMENDED FOR PUBLICATION
                                Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                       File Name: 21a0218p.06

                   UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                             ┐
 UNITED STATES OF AMERICA,
                                                             │
                                    Plaintiff-Appellee,      │
                                                             │
        v.                                                   │
                                                              >        Nos. 18-2268/2269/2323/2324
                                                             │         /2342/2364 2365 2401/2407
 MICHAEL KENNETH RICH (18-2268/2269); CAREY                  │         /2408/2410/19-1028/1029
 DALE VANDIVER (18-2323/2324); PATRICK MICHAEL               │
 MCKEOUN (18-2342); JEFF GARVIN SMITH (18-                   │
 2364/2365); DAVID RANDY DROZDOWSKI (18-2401);               │
 PAUL ANTHONY DARRAH (18-2407/2408); VINCENT                 │
 JOHN WITORT (18-2410); VICTOR CARLOS CASTANO                │
 (19-1028/1029),                                             │
                           Defendants-Appellants.            │
                                                             ┘

  Appeal from the United States District Court for the Eastern District of Michigan at Detroit;
          Nos. 2:11-cr-20129 and 2:11-cr-20066—Robert H. Cleland, District Judge.

                                     Argued: April 28, 2021

                            Decided and Filed: September 13, 2021

             Before: SUHRHEINRICH, GRIFFIN, and DONALD, Circuit Judges.
                                _________________

                                            COUNSEL

ARGUED: Robert M. Morgan, Detroit, Michigan, for Appellant Michael Rich. Mark A.
Satawa, Southfield, Michigan, for Appellant Carey VanDiver. Sidney Kraizman, Detroit,
Michigan, for Appellant Patrick McKeoun. Craig A. Daly, CRAIG A. DALY, P.C., Detroit,
Michigan, for Appellant Jeff Smith. Laura E. Davis, Knoxville, Tennessee, for Appellant David
Drozdowski. Patricia A. Maceroni, Huntington Woods, Michigan, for Appellant Paul Darrah.
Phillip D. Comorski, Detroit, Michigan, for Appellant Vincent Witort. Matthew M. Robinson,
ROBINSON & BRANDT, P.S.C., Covington, Kentucky, for Appellant Victor Castano. Sheldon
Light, UNITED STATES ATTORNEY’S OFFICE, Detroit, Michigan, for Appellee.
ON BRIEF: Robert M. Morgan, Detroit, Michigan, for Appellant Michael Rich. Mark A.
Satawa, Southfield, Michigan, for Appellant Carey VanDiver. Sidney Kraizman, Detroit,
Michigan, for Appellant Patrick McKeoun. Craig A. Daly, CRAIG A. DALY, P.C., Detroit,
 Nos. 18-2268/2269/2323            United States v. Rich, et al.                            Page 2
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

Michigan, for Appellant Jeff Smith. Laura E. Davis, Knoxville, Tennessee, for Appellant David
Drozdowski. Patricia A. Maceroni, Huntington Woods, Michigan, for Appellant Paul Darrah.
Phillip D. Comorski, Detroit, Michigan, for Appellant Vincent Witort. Matthew M. Robinson,
ROBINSON & BRANDT, P.S.C., Covington, Kentucky, for Appellant Victor Castano. Sheldon
Light, UNITED STATES ATTORNEY’S OFFICE, Detroit, Michigan, for Appellee.

    GRIFFIN, J., delivered the opinion of the court in which SUHRHEINRICH, J., joined.
DONALD, J. (pp. 12–16), delivered a separate opinion concurring in part and dissenting in part.

                                      _________________

                                           OPINION
                                      _________________

       GRIFFIN, Circuit Judge.

       In many respects, we have seen this case before. When a motorcycle club shifts gears
from sharing a fraternal interest in Harley-Davidsons to peddling drugs through violent means,
convictions and lengthy sentences under the Racketeer Influenced and Corrupt Organizations
Act (RICO) usually follow. See, e.g., United States v. Odum, 878 F.3d 508 (6th Cir. 2017);
United States v. Deitz, 577 F.3d 672 (6th Cir. 2009); United States v. Lawson, 535 F.3d 434 (6th
Cir. 2008). These consolidated criminal appeals are no exception.

       The federal government successfully prosecuted multiple members of the “Devils
Diciples [sic] Motorcycle Club” (DDMC) for their role in a RICO enterprise that trafficked large
quantities of drugs (namely methamphetamine) and engaged in numerous other illegal acts (like
violent crimes, illicit gambling, thefts, and obstruction of justice). The district court imposed
sentences that ranged from twenty-eight years to life in prison. Defendants have raised over
seventy issues on appeal, none of which have merit. We affirm their convictions and sentences.

       In this published opinion, we address two issues of first impression for our court: (1) the
district court’s use of future-tense language in its RICO conspiracy jury instructions; and (2) its
application of a two-level sentencing enhancement for maintaining a drug premises under
U.S.S.G. § 2D1.1(b)(12) via § 1B1.3(a)(1)(B)’s relevant-conduct provision. For the reasons set
forth below, we hold that the future-tense RICO conspiracy jury instructions accurately stated the
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                             Page 3
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

law.   In addition, we conclude that on these facts, the district court correctly applied the
drug-premises enhancement through relevant conduct in United States v. Castano. We address
all other issues in the unpublished appendix to this opinion.

                                                  I.

       The substantive RICO offense, 18 U.S.C. § 1962(c), makes it “unlawful for any person
employed by or associated with any enterprise engaged in . . . interstate or foreign commerce, to
conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a
pattern of racketeering activity.” Section 1962(d) also renders it “unlawful for any person to
conspire to violate any of the provisions” of § 1962, including § 1962(c). Defendants’ jury-
instruction challenge here lies in the interplay between these two provisions.

       Specifically, defendants argue that the district court’s instructions were legally incorrect
because it added future-tense language into each element of the offense, as follows:

       [T]o convict a defendant on the RICO conspiracy offense based on an agreement
       to violate . . . 1962(c) . . . the Government must prove the following five elements
       beyond a reasonable doubt:
       One, the existence of an enterprise or that an enterprise would exist.
       Two, that the enterprise was or would be engaged in, or its activities affected or
       would affect interstate commerce.
       Three, a conspirator was or would be employed by or associated with the
       enterprise.
       Four, a conspirator did or would conduct or would participate in, directly or
       indirectly, the conduct of the affairs of the enterprise.
       And five, a conspirator did or would knowingly participate in the conduct of the
       affairs of the enterprise through a pattern of racketeering activity as described in
       the indictment; that is, a conspirator did or would commit at least two acts of
       racketeering activity.
       If you find from your consideration of the evidence that each of these elements
       has been proven beyond a reasonable doubt as to a particular defendant, then you
       should find that defendant guilty on Count 1.

(Emphasis added). Based on these instructions, defendants claim that the jury was erroneously
“instructed that none of the elements of a RICO offense ha[d] to exist, at any time” for a
 Nos. 18-2268/2269/2323            United States v. Rich, et al.                             Page 4
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

conviction. On de novo review, United States v. Pritchard, 964 F.3d 513, 522 (6th Cir. 2020),
we disagree.

                                                A.

       We begin with United States v. Salinas, 522 U.S. 52 (1997). The issue before the
Supreme Court in that matter was similar—whether § 1962(d) applied to a defendant who had
participated in a bribery scheme but had not agreed to personally commit two of the predicate
acts that RICO forbids. Id. at 54. In a unanimous decision, the Court rejected the argument that
§ 1962(d) required a defendant to agree to commit two predicate acts and instead applied well-
established principles of conspiracy law to conclude that § 1962(d) was satisfied where “[a]
conspirator . . . intend[ed] to further an endeavor which, if completed, would satisfy all of the
elements of a substantive criminal offense.” Id. at 65. Accordingly, while a defendant must
“adopt the goal of furthering or facilitating the criminal endeavor,” he could do so “in any
number of ways short of agreeing to undertake all of the acts necessary for the crime’s
completion.” Id. Therefore, even though Salinas did not commit acts of racketeering himself, he
“knew about and agreed to facilitate the scheme.” Id. at 66. This, the Court said, was “sufficient
to support a conviction under § 1962(d).” Id.

       While Salinas did not decide the precise issue before us, several circuits have considered
similar challenges to the one we address now in light of Salinas—namely, whether the
government is required to prove the existence of the enterprise, or whether an agreement to
create a racketeering enterprise suffices. See United States v. Harris, 695 F.3d 1125, 1133 (10th
Cir. 2012); United States v. Applins, 637 F.3d 59, 73–74 (2d Cir. 2011); United States v.
Fernandez, 388 F.3d 1199, 1223 n.13 (9th Cir. 2004). The instructions given by the district
court here closely track the instructions at issue in Applins. See 637 F.3d at 72. In that matter,
the Second Circuit determined that the jury instructions “properly allowed for conviction upon
proof of an agreement to form an enterprise.” Id.; see also id. at 73–75. The Tenth Circuit’s
decision in Harris is in accord:

       [Salinas’s] discussion of the difference between a § 1962(c) violation and a
       § 1962(d) violation leads us, like the Second Circuit, to conclude that just as the
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                             Page 5
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

       Government need not prove that a defendant personally committed or agreed to
       commit the requisite predicate acts to be guilty of § 1962(d) conspiracy, neither
       must the Government prove that the alleged enterprise actually existed.

695 F.3d at 1133.

       We agree with the logic of our sister circuits. Section 1962(d) is a conspiracy offense,
which as Salinas reminds us, criminalizes an agreement rather than any substantive criminal
offense. In other words, an agreement to associate with and participate in a yet-to-be-formed
racketeering enterprise that would affect interstate commerce constitutes a completed offense
under § 1962(d). This is because an individual can “intend to further an endeavor which, if
completed, would satisfy all elements of a [RICO offense],” Salinas, 522 U.S. at 65, even if the
RICO enterprise is not yet formed. We heed the Supreme Court’s instruction today.

       The dissent comes to a contrary conclusion. However, it offers no rejoinder to our
discussion of Salinas, which fuels our analysis.         Nor does it offer any response to the
well-reasoned decisions of our sister circuits. Further, the primary case it cites, Boyle v. United
States, dealt not with whether the government must prove the existence of an enterprise to
establish a violation of § 1962(d), but instead with the proper definition of an enterprise. See
556 U.S. 938, 945 (2009) (“[T]he specific question on which we granted certiorari is whether an
association-in-fact enterprise must have ‘an ascertainable structure beyond that inherent in the
pattern of racketeering activity in which it engages?’”). Thus, we are puzzled by the dissent’s
reliance on Boyle. It is of no consequence here that the government must prove the existence of
an enterprise to gain a conviction under § 1962(c), and we have no quarrel with Boyle’s
conclusion to that effect. See id. at 947 & at n.4.

       The dissent is also incorrect that the existence of an enterprise is the only thing separating
§ 1962(d) from other statutes criminalizing other conspiracies. Our first holding today is that to
convict a defendant under § 1962(d), the government may prove an agreement to form an
enterprise (rather than an existing enterprise) so long as the agreement, if completed, would
satisfy all the elements of § 1962(c).        Boyle tells us that RICO enterprises have three
characteristics. 556 U.S. at 946 (“[A]n association-in-fact enterprise must have at least three
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                             Page 6
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

structural features: a purpose, relationships among those associated with the enterprise, and
longevity sufficient to permit these associates to pursue the enterprise’s purpose.”). No such
thing is required by 21 U.S.C. §§ 841, 846. See, e.g., United States v. Wheaton, 517 F.3d 350,
363–64 (6th Cir. 2008) (“The elements of a drug conspiracy are (1) an agreement by two or more
persons to violate the drug laws, (2) knowledge and intent to join in the conspiracy, and
(3) participation in the conspiracy.” (citation omitted)).          And under 18 U.S.C. § 371,
“a conspiracy is an inchoate crime that may be completed in the brief period needed for the
formation of the agreement and the commission of a single overt act in furtherance of the
conspiracy.” Boyle, 556 U.S. at 950. Section 1962(d), by contrast, has “no requirement” of an
overt act, and “is even more comprehensive” than § 371. Salinas, 522 U.S. at 63 (emphasis
added). Thus, the dissent incorrectly posits that a preexisting enterprise is necessary to separate
these conspiracy offenses. It is not.

       Finally, we reject the dissent’s assertion that the government “suggeste[d] that it needed
to prove that defendants agreed to join an existing conspiracy in its brief[.]” It did no such thing.
The quoted language from the government’s brief addresses an evidentiary challenge mounted
by McKeoun, and not any challenge to the elements of the offense as outlined in the jury
instructions. As discussed in more detail below, we must take care not to conflate evidentiary
challenges to the sufficiency of the evidence with legal challenges to the elements of the offense.
The dissent makes that mistake.

                                                 B.

       Next, our holding in United States v. Tocco, 200 F.3d 401 (6th Cir. 2000), is not to the
contrary, as defendants have suggested. In that case, we opined that “[p]roof of a charge under
§ 1962(d) requires proof that the association or enterprise existed and that the named defendants
were associated with and agreed to participate in the conduct of its affairs, which affect interstate
commerce, through a pattern of racketeering activity.” Id. at 424. Although this statement
appears at first glance to support defendants, a crucial distinction exists—there, we were
concerned with whether sufficient evidence supported the RICO-conspiracy conviction of
alleged Detroit mob boss Jack Tocco, and the parties specifically contested whether the
 Nos. 18-2268/2269/2323                   United States v. Rich, et al.                                       Page 7
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

government had proved the existence of an enterprise. Id. Thus, we did not contemplate the
possibility that the government need only prove an agreement to join in a yet-unformed
racketeering enterprise. It therefore does not force us to hold, erroneously, that the district
court’s jury instructions were incorrect.1

         We find ourselves in good company in this regard. In both Applins and Harris, our sister
courts considered this same misconception as to the elements of § 1962(d). Applins recognized
that prior Second Circuit decisions suggested a RICO conspiracy conviction required proof of an
existing enterprise. 637 F.3d at 75 n.4. But it determined those cases did not control because the
government had “relied on evidence of the actual existence of an enterprise and pattern of
racketeering acts to prove the conspiracy,” and did not attempt to prove the conspiracy solely by
the existence of an agreement to form a racketeering enterprise. Id. Likewise in Harris, the
Tenth Circuit observed that one of its prior decisions suggested that a § 1962 conspiracy required
the government to establish the existence of an enterprise. 695 F.3d at 1132. But the Harris
court stressed that the defendant in the prior case “did not contend that existence of an enterprise
was not a necessary element of a 1962(d) violation” and had instead argued “only that the
evidence against him failed to establish the existence of an enterprise.” Id. Thus, the court
explained that its prior decision was “focused on what constituted an ‘enterprise’ under RICO,
and did not address the alternate possibility that the ‘existence of an enterprise’ might not in fact
be a necessary element at all.” Id. Accordingly, we hold that the district court correctly




         1The  same is true of United States v. Rios, 830 F.3d 403, 421 (6th Cir. 2016), and United States v.
Nicholson, 716 F. App’x 400, 405 (6th Cir. 2017). In Rios, we explained that gang-tattoo evidence was highly
relevant in a RICO conspiracy case because “the government was required to prove both the existence of a
racketeering enterprise and each defendant’s association with that enterprise.” But again, that case revolved around
the government’s proofs at trial—which were directed at proving the existence of the enterprise—and not any
challenge to the jury instructions. In Nicholson, we opined that “to sustain [§ 1962(d)] convictions, the government
must have shown that each defendant agreed (1) to associate with an enterprise that has activities affecting interstate
commerce; (2) to participate in the conduct of the enterprise’s affairs; and (3) that either he or another conspirator
would engage in a pattern of racketeering activity.” 716 F. App’x at 405. Our discussion likewise came in the
context of the sufficiency of the evidence; defendants “claim[ed] that the government failed to show at trial that
[their motorcycle club] is a [RICO] enterprise.” Id. Thus, the dispute was whether the club had “the required
purpose, relationships, and longevity to qualify as an enterprise,” and we did not consider whether a predicate
agreement to create such an enterprise would suffice. Id.
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                             Page 8
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

instructed the jury to convict each defendant if it found that he joined an agreement that
encompassed a future violation of the substantive RICO offense.

                                                 II.

       We also address whether a district court may apply a sentence enhancement for
maintaining “a premises for the purpose of manufacturing or distributing a controlled substance”
under U.S.S.G. § 2D1.1(b)(12) through the relevant conduct principles set forth in U.S.S.G.
§ 1B1.3(a)(1)(B).   Here, it is undisputed that defendant Victor Castano did not personally
maintain a premises for manufacturing or distributing a controlled substance, but the district
court nonetheless applied a two-level enhancement under § 2D1.1(b)(12) based on his co-
conspirators’ conduct. As he did below, Castano contends that application of this enhancement
constituted an improper calculation of his Guidelines range.          Because our review of this
procedural-reasonableness challenge only involves interpreting the Guidelines and applying
them to uncontested facts, our review is de novo. United States v. Paauwe, 968 F.3d 614, 617
(6th Cir. 2020).

       Section 1B1.3(a)(1)(B) of the Guidelines provides for, in limited circumstances, sentence
enhancements based on the conduct of co-conspirators. “Unless otherwise specified,” it states,
the “specific offense characteristics . . . in Chapter Two . . . shall be determined on the basis of
. . . all acts or omissions of others that were—(i) within the scope of the jointly undertaken
criminal activity, (ii) in furtherance of that criminal activity, and (iii) reasonably foreseeable in
connection with that criminal activity[.]” Focusing on the introductory exception, Castano
contends that, because § 2D1.1(b)(12) says that the enhancement applies if “the defendant”
maintains a premises, the Guidelines have “otherwise specified” that it cannot apply through
jointly undertaken criminal activity under § 1B1.3(a)(1)(B). Caselaw from our circuit and the
Eleventh Circuit takes the contrary view, with which we agree.

       In United States v. Holmes, the Eleventh Circuit addressed this question and concluded
that “[n]othing in § 2D1.1(b)(12) prohibits a sentencing court from imposing the premises
enhancement based on the jointly undertaken criminal activity of co-conspirators.” 767 F. App’x
 Nos. 18-2268/2269/2323            United States v. Rich, et al.                           Page 9
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

831, 839 (11th Cir. 2019). In so holding, Holmes differentiated among similar enhancements
where the Sentencing Commission had expressly made clear it was carving out the exception
Castano now desires. So, for example, it noted its prior holding in United States v. Cook,
181 F.3d 1232 (11th Cir. 1999), that § 3C1.2’s enhancement for recklessly creating “a substantial
risk of death or serious bodily injury to another person in the course of fleeing from a law
enforcement officer” could not be applied based on a co-conspirator’s conduct because that
enhancement’s application note states, “[u]nder this section, the defendant is accountable for his
own conduct and for conduct that he aided or abetted, counseled, commanded, induced,
procured, or willfully caused.” Id. at 1234 (quoting U.S.S.G. § 3C1.2 cmt. n.5). Holmes then
contrasted Cook with United States v. McClain, 252 F.3d 1279, 1288 (11th Cir. 2001), which
found relevant-conduct principles applicable to § 3B1.4’s enhancement for “if the defendant”
uses or attempts to use a minor to avoid detection or apprehension. Drawing a logical distinction
then, the Holmes court reasoned that enhancements directed at “the defendant” can be applied
via jointly undertaken criminal activity unless the Sentencing Commission “otherwise specified”
that it should not—for instance, in an application note. 767 F. App’x at 840.

       This comports with our unpublished caselaw. In United States v. Patton, 9 F.3d 110,
1993 WL 432838 (6th Cir. Oct. 26, 1993) (unpublished table op.), we similarly considered
whether § 3C1.2 could be applied to co-conspirators who did not personally cause the substantial
risk of harm to another. Id. at *1 (quoting U.S.S.G. § 3C1.2). There, we held that the conduct of
a get-away driver could be “imputed” to the other defendants participating in a bank robbery
because it was reasonably foreseeable that the driver “would want to leave the scene quickly”
after the criminal activity was complete. Id. at *2. Implicit in this conclusion was an assumption
that the enhancement’s phrasing—“the defendant”—did not otherwise specify that the relevant
conduct provision was inapplicable.

       We used the same logic more recently in United States v. Fritts to affirm the application
of a sentence enhancement for possessing a firearm in connection with another felony offense
under § 2K2.1(b)(6)—even though it was the defendant’s co-conspirator who had traded
oxycodone pills for a shotgun to trigger the enhancement. 557 F. App’x 476, 486 (6th Cir.
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                            Page 10
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

2014). We explained that, “[b]ecause Fritts’s coconspirator brother obtained the shotgun in
exchange for drugs as part of the conspiracy,” Fritts could be “responsible for the transaction”
under § 1B1.3(a)(1)(B). Id. at 487. We were apparently unconcerned that the text of the
enhancement reads “If the defendant . . . used or possessed any firearm or ammunition in
connection with another felony offense . . . increase by 4 levels.” § 2K2.1(b)(6)(B) (emphasis
added). Thus, our caselaw, like the Eleventh Circuit’s, suggests that sentence enhancements that
are structured as conduct by “the defendant” may be applied to co-conspirators of jointly
undertaken criminal activity under § 1B1.3(a)(1)(B).

       Pushing back on this conclusion, Castano urges us to instead follow United States v.
Miller, 698 F.3d 699, 706 (8th Cir. 2012). There, the Eighth Circuit “assumed”—but did not
decide—that § 2D1.1(b)(12) “requires proof that the specific defendant being sentenced
maintained the premises for the purpose of drug manufacture or distribution.” But there was no
dispute that the defendant maintained the premises; the issue on appeal was whether she
maintained the premises “for the purpose of” drug manufacture or distribution. Thus, the
language defendant relies on from Miller is dicta, and it does not aid us in assessing whether
§ 2D1.1(b)(12) falls within the general rule for relevant conduct under § 1B1.3(a)(1)(B).

       At argument, Castano also directed us to United States v. Butler, 207 F.3d 839, 847–48
(6th Cir. 2000), which he said conflicts with the Eleventh Circuit’s opinion in Holmes.
However, we find Butler wholly inapplicable. There, the defendant partnered with a minor to
commit a bank robbery. The district court applied § 3B1.4 to enhance the defendant’s sentence
“on the grounds that he had encouraged” the minor to participate in the crime. Id. at 842. On
appeal, we concluded that the enhancement was improperly applied. Id. at 846–849. First, we
reminded district courts that they are to “treat the sentencing guidelines ‘as if they were a statute’
and follow ‘the clear, unambiguous language if there is no manifestation of a contrary intent.’”
Id. at 847 (citation omitted). Based on that directive, we concluded that the district court had
interpreted § 3B1.4 too broadly and “creat[ed], in effect a ‘strict liability’ enhancement” for any
defendant who participated in a crime with a minor. Id. at 848. Because our opinion does not
 Nos. 18-2268/2269/2323            United States v. Rich, et al.                        Page 11
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

mention § 1B1.3(a)(1)(B), it sheds no light on whether it reaches the premises enhancement at
issue here. It therefore cannot conflict with Holmes.

       In short, we conclude that the only direct authority on the issue is Holmes, and we agree
with our sister circuit that nothing in § 2D.1(b)(12) “otherwise specifie[s]” that it cannot be
applied based on jointly undertaken criminal activity under § 1B1.3(a)(1)(B). Accordingly, the
district court correctly concluded that the premises enhancement could be applied to Castano
even though he did not personally maintain a premises for purposes of drug manufacturing or
distribution, and we affirm the application of that sentencing enhancement to him.

                                                III.

       For these reasons, and those set forth in our unpublished appendix to this opinion, we
affirm defendants’ convictions and sentences.
 Nos. 18-2268/2269/2323              United States v. Rich, et al.                         Page 12
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

                 ______________________________________________________

                    CONCURRING IN PART AND DISSENTING IN PART
                 ______________________________________________________

          BERNICE BOUIE DONALD, Circuit Judge, concurring in part and dissenting in part.

          The majority holds that the government is not required to prove the existence of an
enterprise to establish a conspiracy charge under § 1962(d). Based on this conclusion, the
majority finds that the district court did not err in providing jury instructions including future-
tense language, which allowed the jury to find the defendants guilty without necessarily
establishing the existence of an enterprise. I disagree because the existence of an enterprise is an
essential element of a conspiracy under the Racketeer Influenced and Corrupt Organizations Act
(“RICO”). For this reason, I dissent from Part I of the majority published opinion and all
portions of the unpublished opinion as they relate to the RICO conspiracy charge (Count 1),
including the majority’s holding affirming the defendants’ convictions and sentences. I join the
portions of the Court’s published and unpublished opinion addressing all other issues raised by
the defendants on appeal.

          RICO expressly prohibits certain activities by any person employed by or associated with
an enterprise. See 18 U.S.C. § 1962(c). An enterprise can include any union or group of
individuals associated in fact, but not a legal entity. Boyle v. United States, 556 U.S. 938, 944
(2009).     An associated-in-fact RICO enterprise, such as in this case, must be an ongoing
organization, formal or informal, and the organization’s various associates must function as a
continuing unit. Id. The lynchpin of a RICO enterprise is the continuity of its structure and
personnel, which links the defendants, and a common or shared purpose. Id. at 944-950.

          It is well-established that under § 1962(c) the government must demonstrate the existence
of an enterprise by “evidence of an ongoing organization, formal or informal,” that its “various
associates function as a continuing unit" and that it exists “separate and apart” from the “pattern
of activity in which it engages.” Id. The “enterprise” within the meaning of RICO must exist
for the substantive offense to apply to the defendant. Id.
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                             Page 13
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

        Our Court has never addressed the precise issue before us today—whether a jury can
convict a defendant of a RICO conspiracy merely by establishing that he joined an agreement to
abstractly, in the future, form a RICO enterprise. But the Supreme Court’s analysis on this topic
is instructive.

        The Supreme Court clarified that the existence of an enterprise is an element distinct
from the pattern of racketeering activity and “proof of one does not necessarily establish the
other.” United States v. Turkette, 452 U.S. 576, 583 (1981). Then, in Boyle, the Court again
reiterated the requirement to prove the existence of an enterprise: “If the phrase is interpreted to
mean that the existence of an enterprise is a separate element that must be proved, it is of course
correct.” Boyle, 556 U.S. at 947. To further expand on this, the Court clarified:

        It is easy to envision situations in which proof that individuals engaged in a
        pattern of racketeering activity would not establish the existence of an enterprise.
        For example, suppose that several individuals, independently and without
        coordination, engaged in a pattern of crimes listed as RICO predicates—for
        example, bribery or extortion. Proof of these patterns would not be enough to
        show that the individuals were members of an enterprise.

Id. n.4. The majority does not doubt that precedent sufficiently establishes that the existence of
an enterprise is an element under § 1962(c), but contends that since § 1962(d) is a conspiracy to
commit a RICO offense, it does not necessarily require the same proof of the existence of an
enterprise. I disagree.

        Section 1962(d) makes it unlawful to “conspire to violate” RICO’s § 1962 statutory
subsections (a), (b), or (c). RICO’s statute outlines four prohibitions on racketeering activity
which can be used to operate or control an enterprise: (1)“engag[ing] in, or the activities of
which affect, interstate or foreign commerce,” 18 U.S.C. § 1962(a); (2) “acquir[ing] or
maintain[ing] . . . any interest in or control of any enterprise which is engaged in, or the activities
of which affect, interstate or foreign commerce,” § 1962(b); and (3) “conduct[ing] . . . [an]
enterprise’s affairs through a pattern of racketeering activity,” § 1962(c). Lastly, § 1962(d)
prohibits conspiring to violate any of the other three prohibitions. It follows, then, that one must
conspire to engage in illegal activities while being employed by or associated with an enterprise.
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                           Page 14
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

Without the existence of an enterprise, as previously explained in Boyle, it would be difficult to
distinguish how “several individuals, independently and without coordination,” who conspire to
manufacture and sell drugs across state lines, for example, would be charged under § 1962(d)
instead of under 21 U.S.C. §§ 841, 846 (drug conspiracy).            As it happened here, all the
defendants were convicted of RICO conspiracy (some, based on their engagement in interstate
economic activities to sell drugs), and all defendants except for Rich were also convicted of the
drug conspiracy (to manufacture, distribute, and possess with intent to distribute controlled
substances). What distinction would there be, in the jury’s mind, that would allow it to convict
the defendants of both crimes absent the existence of an enterprise? It is therefore logical to
conclude that the existence of an enterprise is necessarily tied to the RICO conspiracy offense
and must be proven as an element under § 1962(d).

       Our caselaw follows the same reasoning.          In Nicholson, we clarified that, “[t]o be
convicted of RICO conspiracy, a defendant must intend to further an endeavor that, if completed,
would satisfy all elements of a RICO offense.” United States v. Nicholson, 716 F. App’x 400,
405 (6th Cir. 2017) (unpublished) (citing Salinas v. United States, 522 U.S. 52, 65 (1997)).
There, like here, the government needed to sustain convictions under § 1962(c). We outlined
that “to sustain these convictions, the government must have shown that each defendant agreed
(1) to associate with an enterprise that has activities affecting interstate commerce; (2) to
participate in the conduct of the enterprise’s affairs; and (3) that either he or another conspirator
would engage in a pattern of racketeering activity.” Id. (citing United States v. Fowler, 535 F.3d
408, 418 (6th Cir. 2008)). As such, the future-tense language applied only to the participation in
the enterprise’s affairs or engaging in a pattern of racketeering activities, not to the existence of
an enterprise. Id.

       The majority’s reliance on a few sister circuit cases does not convince me that the
legislature intended to allow the government to omit proof of a key element—the existence of an
enterprise—to prove the RICO conspiracy offense. By the same token, other sister circuits have
found that the RICO conspiracy statute requires establishing the existence of an enterprise. See
Almanza v. United Airlines, Inc., 851 F.3d 1060, 1067 (11th Cir. 2017) (“Each of these
 Nos. 18-2268/2269/2323             United States v. Rich, et al.                           Page 15
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

subsections [§ 1962(a), (c) and (d),] requires Plaintiffs to have alleged the existence of an
‘enterprise’—subsections (a) and (c) require this explicitly, and subsection (d) requires it
implicitly by virtue of incorporating the elements of subsection (c).” (internal citation omitted));
United States v. Starrett, 55 F.3d 1525, 1543 (11th Cir. 1995) (“The focus is on the agreement to
participate in the enterprise through the pattern of racketeering activity, not on the agreement to
commit the individual predicate acts.”); Aguilar v. PNC Bank, N.A., 853 F.3d 390, 402 (8th Cir.
2017) (“To establish the charge of conspiracy to violate the RICO statute . . . , [a party] must
prove, in addition to elements one, two, and three described immediately above, that the
defendant ‘objectively manifested an agreement to participate . . . in the affairs of [the]
enterprise.’”) (quoting United States v. Darden, 70 F.3d 1507, 1518 (8th Cir. 1995)); Bachman v.
Bear, Stearns & Co., Inc., 178 F.3d 930, 932 (7th Cir. 1999) (Where three employees allegedly
got together to defraud an employee-shareholder and were indicted under § 1962(d), the Court
clarified: “That is a conspiracy, but it is not an enterprise unless every conspiracy is also an
enterprise for RICO purposes, which the case law denies.” “It is no more an enterprise than if
Snyder and Ferrell, while walking together one day, had a sudden impulse to rob a passerby, and
did so, and when caught minutes later by a policeman bribed him to let them go.”).

        By enacting the RICO statute, Congress wanted to create a way to fight “organized crime
and its economic roots.” See RJR Nabisco, Inc. v. European Community, 136 S. Ct. 2090, 2111
(2016) (Ginsburg, J., dissenting) (quoting Russello v. United States, 464 U.S. 16, 26 (1983)).
“RICO accordingly proscribes various ways in which an ‘enterprise,’ might be controlled,
operated, or funded by a ‘pattern of racketeering activity[.]’” Id. (citations omitted). At the heart
of any RICO conspiracy offense is the agreement to commit certain racketeering acts while being
part of an enterprise. The enterprise, being the operative word, must be in existence at the time
co-conspirators agree to engage in the enterprise’s affairs or in a pattern of racketeering activity.
The government’s brief suggests that it needed to prove that defendants agreed to join an existing
enterprise in its brief:

        Be that as it may, it was not necessary to prove his direct involvement in those
        specific acts, or even knowledge of them. It was sufficient to prove that McKeoun
        agreed to join the DDMC enterprise and agreed that a conspirator would commit
 Nos. 18-2268/2269/2323            United States v. Rich, et al.                         Page 16
 /2324/2342/2364/2365/2401/
 2407/2408/2410/19-1028/1029

       two or more acts of the types of racketeering activity alleged. United States v.
       Rios, 830 F.3d 403, 434–35 (6th Cir. 2016). His active role in the DDMC and his
       meth distribution and manufacturing activity alone were sufficient evidence of his
       complicity.

Gov’t Br., Group 1, 64. While the government is correct that for a conspiracy charge, it does not
need to prove specific acts, it needed to show the existence of an enterprise—and it claimed that
the DDMC was such an enterprise in its briefs.

       However, the jury’s instructions read, in part: “[T]o convict a defendant on the RICO
conspiracy offense based on an agreement to violate . . . 1962(c) . . . the Government must prove
the following five elements beyond a reasonable doubt: One, the existence of an enterprise or
that an enterprise would exist . . . .” R. 2450, Page ID # 3843738 (emphasis added). This error
eliminated the government’s burden of proving a key element of the RICO conspiracy offense
and allowed the government to convict multiple defendants based on potentially insufficient
evidence. It is a grave error that cannot be remedied other than by reversing each of the
defendants’ convictions and sentences and remanding for a new trial.

       For the foregoing reasons, I respectfully dissent.